DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10—23, 35, 36 are cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 41
The term “common pulse magnitude” in claim 41 is a relative term which renders the claim indefinite. The term “common pulse magnitude ” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For sake of examination Examiner will interpret this phrase in broadest possible sense that it could be any “magnitude” within a range that standard MRI pulses would have. 
Regarding claim 42
The term “common pulse duration” in claim 42 is a relative term which renders the claim indefinite. The term “common pulse duration” is not defined by 

the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For sake of examination Examiner will interpret this phrase in broadest possible sense that it could be any “duration” within a range that standard MRI pulses would have. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topgaard (US 2016/0356873 A1) in view of Huvo (CN 102736046 A) in view of Bonner (US 2012/0209741 A1).             
Regarding claim 1
Topgaard discloses 
A magnetic resonance imaging apparatus ([0002]—[0003]), comprising:
at least one gradient coil situated to produce a magnetic field gradient in a specimen in a plurality of directions ([0002]—[0006]), the plurality of directions including (1) three mutually orthogonal directions ([0083], gradient modulation 
at least one signal coil ([0115], the signal is received which makes a “signal coil” inherent) situated to 
Topgaard does not explicitly disclose
“acquire signal attenuations corresponding to each of the gradient directions at a plurality of b-values;
a data acquisition system coupled to the signal coil, and operable to produce a first signal attenuation average based on the signal attenuations associated with the three mutually orthogonal directions 
(2) four directions evenly distributed over 4z steradians;
and a second signal attenuation average associated with the four directions evenly distributed over 4z steradians at the plurality of b-values; and
a display coupled to the data acquisition system so as to display an image based on one or more of the first signal attenuation average and the second signal attenuation average”.
Huvo, however, teaches 
acquire signal attenuations corresponding to each of the gradient directions at a plurality of b-values ([0008] & [0067]);



a data acquisition system coupled to the signal coil ([0078]), and operable to produce a first signal attenuation average based on the signal attenuations associated with the three mutually orthogonal directions ([0069])
Topgaard in view of Huvo do not explicitly teach 
“(2) four directions evenly distributed over 4z steradians;
and a second signal attenuation average associated with the four directions evenly distributed over 4z steradians at the plurality of b-values; and
a display coupled to the data acquisition system so as to display an image based on one or more of the first signal attenuation average and the second signal attenuation average”.
Bonner, however, teaches 
(2) four directions evenly distributed over 4z steradians ([0206]);                        
and a second signal attenuation average associated with the four directions evenly distributed over 4z steradians at the plurality of b-values ([0106]—[0107]);                      and
a display coupled to the data acquisition system so as to display an image based on one or more of the first signal attenuation average and the second signal attenuation average ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the facility of “signal 

attenuations of b-values” as taught by Huvo as well as the facility of “plurality of b-values acquired over steradians” in the apparatus of Topgaard.
The justification for this modification would be to 1) collect values of diffusion weightings that yield information about differences in water diffusion in the MRI patient, and 2) achieve high-angular diffusion imaging by using the facility of steradians. 
Claims 2—4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topgaard (US 2016/0356873 A1) in view of Huvo (CN 102736046 A) in view of Bonner (US 2012/0209741 A1) in view of Chen (CN 103142229 B).
Regarding claim 2
Topgaard in view of Huvo in view of Bonner teach the magnetic resonance imaging apparatus of claim 1, 
Topgaard in view of Huvo in view of Bonner do not explicitly teach 
“wherein the first signal attenuation average and the second signal attenuation average are combined to produce an image associated with a 4-order mean apparent diffusion coefficient (mADC)”.
Chen, however, teaches 
wherein the first signal attenuation average and the second signal attenuation average are combined to produce an image associated with a 4-order mean apparent diffusion coefficient (mADC) ([0006]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “4-order diffusion coefficients” as taught by Chen in the apparatus of Topgaard in view of Huvo in view of Bonner.
The justification for this modification would be to obtain representing tissue in water molecule diffusion distribution probability density function characteristic and the fourth-order tensor, a tensor analysis to obtain the abnormal tissue structure caused by the water molecule diffusion distribution abnormal pathological change features, mainly a parameter at two different angles of the diffusion coefficient and the kurtosis coefficient (Invention Contents, Chen.)
Regarding claim 3
Topgaard in view of Huvo in view of Bonner teach the magnetic resonance imaging apparatus of claim 1, 
Although strongly implied, Topgaard in view of Huvo in view of Bonner do not explictily teach 
“wherein the first signal attenuation average and the second signal attenuation average are combined to produce a first image associated with a 2nd order mADC at a relatively low b-value, a second image associated with 2nd order mADC at an intermediate b-value, and a 4th order mADC at the intermediate b-value”.

Chen, however, teaches 
wherein the first signal attenuation average and the second signal attenuation average ([0019], the attenuation coefficients are “averaged”; Preferred Embodiment, 4 ¶) are combined to produce a first image associated with a 2nd order mADC at a relatively low b-value (1.1 Data Acquisition,  1 ¶)  a second image associated with 2nd order mADC at an intermediate b-value, and a 4th order mADC at the intermediate b-value ([0012] high-order kurtosis tensor implies a 2nd and 4th order; Invention Concepts,  1 ¶).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “2nd and 4th tensors” as taught by Chen in the images of Topgaard in view of Huvo in view of Bonner.
The justification for this modification would be to use an imaging technique that delivers high-quality diffusion-weighted images that are useful in diagnosing certain tissue anomalies such as tumors (Invention Concepts,  1 ¶).
Regarding claim 4
Topgaard in view of Huvo in view of Bonner teach the magnetic resonance imaging apparatus of claim 1, 
Topgaard in view of Huvo in view of Bonner do not explicitly teach 



“wherein the first signal attenuation average and the second signal attenuation average are combined to produce an image associated with a trace of a 4th order diffusion tensor”.
Chen, however, teaches 
wherein the first signal attenuation average and the second signal attenuation average are combined (three sets of X data are combined and averaged, [0020])                     to produce an image associated with a trace of a 4th order diffusion tensor (Invention Contents, ¶1)
The justification for this modification would be to use an imaging technique that delivers high-quality diffusion-weighted images that are useful in diagnosing certain tissue anomalies such as tumors (Invention Concepts,  1 ¶).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topgaard (US 2016/0356873 A1) in view of Huvo (CN 102736046 A) in view of Bonner (US 2012/0209741 A1) in view of Tomotsugu (JP H07313487 A). 
Regarding claim 5
Topgaard in view of Huvo in view of Bonner teach the magnetic resonance imaging apparatus of claim 1, 
Topgaard in view of Huvo in view of Bonner do not explicitly teach 
“wherein the data acquisition system is operable to produce a third signal attenuation average associated with gradient fields applied in six directions 

corresponding to two mutually orthogonal directions in each of three mutually orthogonal planes”.
Tomotsugu, however, teaches 
wherein the data acquisition system is operable to produce a third signal attenuation average associated with gradient fields applied in six directions (Detailed Description Of The Invention, ¶ 11) corresponding to two mutually orthogonal directions in each of three mutually orthogonal planes (“mutually orthogonal directions” is inherent since the gradient fields are applied orthogonally to each other in the x, y and z direction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “gradient field applied in six directions” as taught by Tomosugu in the apparatus of Topgaard in view of Huvo in view of Bonner.
The justification for this modification would be to measure spacing and permeability of fibers in a given tissue so as to better diagnose tissue anomalies such as tumors. 
Claims 6—9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topgaard (US 2016/0356873 A1) in view of Huvo (CN 102736046 A) in view of Bonner (US 2012/0209741 A1) in view of Tomotsugu (JP H07313487 A) in view of Chen (CN 103142229 B).                      
  
Regarding claim 6
Topgaard in view of Huvo in view of Bonner in view of Tomotsugu teach the magnetic resonance imaging apparatus of claim 5, 
Although strongly implied, Topgaard in view of Huvo in view of Bonner in view of Tomotsugu do not explicitly teach 
“wherein the first signal attenuation average and the third signal attenuation average are combined to produce an image associated with a 4-order mADC”.
Chen, however, teaches 
wherein the first signal attenuation average and the third signal attenuation average are combined to produce an image associated with a 4-order mADC (three sets of X data are combined and averaged, [0020] to produce an image associated with a trace of a 4th order diffusion tensor (Invention Contents, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “averaged signal attentions to produce 4th order mADC” as taught by Chen in the apparatus of  Topgaard in view of Huvo in view of Bonner in view of Tomotsugu.
	The justification for this modification would be to use an imaging technique that delivers high-quality diffusion-weighted images that are useful in diagnosing certain tissue anomalies such as tumors (Invention Concepts,  1 ¶).
Regarding claim 7

Topgaard in view of Huvo in view of Bonner in view of Tomotsugu teach the magnetic resonance imaging apparatus of claim 5, 
wherein the first signal attenuation average, the second signal attenuation average, and the third signal attenuation average are combined to produce an image associated with a 6th order mADC (three sets of X data are combined and averaged, [0020] to produce an image associated with a trace of a 4th order diffusion tensor (Invention Contents, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “averaged signal attentions to produce 6th order mADC” as taught by Chen in the apparatus of  Topgaard in view of Huvo in view of Bonner in view of Tomotsugu. 
The justification for this modification would be to use an imaging technique that delivers high-quality diffusion-weighted images that are useful in diagnosing certain tissue anomalies such as tumors (Invention Concepts,  1 ¶).
Regarding claim 8
Topgaard in view of Huvo in view of Bonner in view of Tomotsugu teach the magnetic resonance imaging apparatus of claim 5, 
Topgaard in view of Huvo in view of Bonner in view of Tomotsugu do not explicitly teach 


“wherein the first signal attenuation average and the third signal attenuation average are combined to produce an image associated with a 4-order mADC and a 6th order mADC”.
Chen, however, teaches 
wherein the first signal attenuation average and the third signal attenuation average are combined to produce an image associated with a 4-order mADC and a 6th order mADC (three sets of X data are combined and averaged, [0020] to produce an image associated with a trace of a 4th order diffusion tensor (Invention Contents, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “averaged signal attentions to produce 6th order mADC” as taught by Chen in the apparatus of  Topgaard in view of Huvo in view of Bonner in view of Tomotsugu. 
The justification for this modification would be to use an imaging technique that delivers high-quality diffusion-weighted images that are useful in diagnosing certain tissue anomalies such as tumors (Invention Concepts,  1 ¶).
Regarding claim 9
Topgaard in view of Huvo in view of Bonner in view of Tomotsugu teach the magnetic resonance imaging apparatus of claim 5, 


Topgaard in view of Huvo in view of Bonner in view of Tomotsugu do not explicitly teach 
“wherein the second signal attenuation average or the third signal attenuation average are combined to produce an image associated with a 2nd -order mADC”.
Chen, however, teaches 
wherein the second signal attenuation average or the third signal attenuation average are combined to produce an image associated with a 2nd -order mADC (three sets of X data are combined and averaged, [0020] to produce an image associated with a trace of a 4th order diffusion tensor (Invention Contents, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “averaged signal attentions to produce 2nd order mADC” as taught by Chen in the apparatus of  Topgaard in view of Huvo in view of Bonner in view of Tomotsugu. 
The justification for this modification would be to use an imaging technique that delivers high-quality diffusion-weighted images that are useful in diagnosing certain tissue anomalies such as tumors (Invention Concepts,  1 ¶).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24, 45 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lasic (CN 105980876 A). 
Regarding claim 24
Lasic discloses 
A method, comprising:
obtaining isotropic diffusion tensor images (IGDTIs) (Backround Technology, ¶ 1—4) associated with at least one of a 2nd, 4th , 6th -order diffusion tensor at a plurality of magnetic field gradient magnitudes ([0007]  & [0009] & [0031]);  and
based on the obtained IGDTIs at the plurality of magnetic field gradient magnitudes, determining at least one distribution of mADCs associated with at least one of a 2nd, 4th , 6th  order diffusion tensor (Backround Technology 2 ¶ [0031]).
Regarding claim 45
	Lasic teaches the method of claim 24, 
wherein the at least one distribution of mADCs associated with at least one of a 2nd , 4th ,  or 6th order diffusion tensor ([0007]  & [0009] & [0031]) is a 


cumulative distribution ([0031] & [0047], cumulative expansion of the equation is the cumulative distribution).
Claims 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasic (CN 105980876 A) in view of Chen (CN 103142229 B).
Regarding claim 25
Lasic teaches the method of claim 24, 
wherein the IGDTIs are obtained by:
applying magnetic field gradients in directions associated with at least two sets of directions associated with at least one of the 2nd-, 4th-, or 6th-order diffusion tensor ([0007]  & [0009] & [0031]);
combining the signal attenuations associated with the magnetic field gradients in each of the sets to produce a least a first signal attenuation average and a second single attenuation average ([0020]); and
Lasic does not explicitly teach
“combining the first and second signal attenuation averages to determine the at least one distribution of mADCs”.
Chen, however, teaches 
combining the first and second signal attenuation averages to determine the at least one distribution of mADCs ([0006] & [0020]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mADC with one distribution” as taught by Chen in the method of  Lasic.
The justification for this modification would be to diagnose diseases such as dementia and Alzheimers (Backround Technology, Chen).
Regarding claim 26
Lasic in view of Chen teach the method of claim 25, 
Chen applied to claim 26 further teaches 
wherein the at least one distribution of mADCs is associated with a 4th or 6th order diffusion tensor (ABSTRACT &  Invention Contents, a fourth-order tensor & claim 3, a high-order kurtosis tensor).
Claims 27, 28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topgaard (US 2016/0356873 A1) in view of Chen (CN 103142229 B) in view of Tomotsugu (JP H07313487 A). 
Regarding claim 27
Topgaard discloses 
A method ([0001]), comprising:
applying diffusion sensitizing gradient fields along three orthogonal axis having at least a first magnitude, a second magnitude, and a third magnitude, wherein the first magnitude is less than the second magnitude and the second 

magnitude is less than the third magnitude ([0002]—[0003]), so as to obtain mADC-weighted signals associated with the first, second, and third gradient magnitudes ([0018]—[0019]);
applying diffusion sensitizing gradient fields along four evenly distributed directions axis at the second magnitude (Topgaard teaches many different magnitudes);
Topgaard does not explicitly teach 
“combining the acquired mADC signals to obtain estimates of at least one of a 2nd order mADC, a 4th order mADC, or a 6th order mMADC.
applying diffusion sensitizing gradient fields at the third magnitude along four evenly distributed directions and along six directions corresponding to two mutually orthogonal directions in each of three mutually orthogonal planes to obtain corresponding mADC weighed signals; and
combining the acquired mADC signals to obtain estimates of at least one of a 2nd order mADC, a 4th  order mADC, or a 6th  order mMADC”.
Chen, however, teaches 
combining the acquired mADC signals to obtain estimates of at least one of a 2nd order mADC, a 4th order mADC, or a 6th order mMADC (three sets of X data are combined and averaged, [0020] to produce an image associated with a trace of a 4th order diffusion tensor (Invention Contents, ¶1).

Topgaard in view of Chen do not explicitly teach 
“applying diffusion sensitizing gradient fields at the third magnitude along four evenly distributed directions and along six directions corresponding to two 
mutually orthogonal directions in each of three mutually orthogonal planes to obtain corresponding mADC weighed signals”;
Tomotsugu, however, teaches 
applying diffusion sensitizing gradient fields at the third magnitude along four evenly distributed directions and along six directions corresponding to two mutually orthogonal directions in each of three mutually orthogonal planes to obtain corresponding mADC weighed signals (Detailed Description Of The Invention, ¶ 11) corresponding to two mutually orthogonal directions in each of three mutually orthogonal planes (“mutually orthogonal directions” is inherent 
since the gradient fields are applied orthogonally to each other in the x, y and z direction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “4th order mADCs” of Chen as well as the “sensitizing gradients in six directions” as taught by Tomotsugu in the method of Topgaard.



The justification for this modification would be to use an imaging technique that delivers high-quality diffusion-weighted images that are useful in diagnosing certain tissue anomalies such as tumors (Invention Concepts,  1 ¶).
	Regarding claim 28

	Topgaard in view of Chen in view of Tomotsugu teach the method of claim 27, 
	Topgaard applied to claim 28 further teaches 
wherein the mADC signals are image signals for a plurality of voxels ([0003] & [0056]).
Regarding claim 32
Topgaard in view of Chen in view of Tomotsugu teach the method of claim 28, 
Chen applied to claim 32 further teaches 
further comprising determining a distribution of at least one of a 2nd order mADC, a 4th order mADC, or a 6th order mADC (three sets of X data are combined and averaged, [0020] to produce an image associated with a trace of a 4th order diffusion tensor (Invention Contents, ¶1)
Claims 33, 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (US 2016/0061917 A1) in view of Mirara et al. (US 2015/0204809 A1) in view of Huvo (CN-102736046-A)

Regarding claim 33
Chase discloses
A method ([0001]—[0003]), comprising:
applying three-dimensional, refocusing balanced magnetic field gradient pulse sequences ([0172]) to a specimen ([0079]—[0080]) obtaining signal decays associated with a plurality of voxels of a specimen in response to the applied three-dimensional, refocusing balanced magnetic field gradient pulse sequences ([0197], the diffusivity’s decay is measured across voxels illumined in repsonse to the 3-D gradient imaging); and
Chase does not explicitly teach 
“Gradient field at a plurality of b-values;
Signals based on the obtained signal decays, estimating mean diffusivity distributions (MDDs) for each of the plurality of voxels”.
Mirara, however, teaches 
Signals based on the obtained signal decays, estimating mean diffusivity distributions (MDDs) for each of the plurality of voxels ([0007]—[0008])
Chase in view of Mirara do not explicitly disclose
“Gradient field at a plurality of b-values.”
Huvo, however, teaches
Gradient field at a plurality of b-values ([0008] & [0067]);


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “mean diffusivity distributions” as taught by Mirara as well as the “b-values” of Tuvo in the apparatus of Chase.
The justification for this modification would be to facilitate diffusion-weighted imaging which can provide clues to tissues with abnormal  masses in them such as tumors where diffusion is different from healthy tissue. 
Regarding claim 43
Chase discloses 
An apparatus ([0003]—[0007]), comprising:
a plurality of gradient coils ([0060]—[0062]) that are situated to apply three-dimensional ([0079]—[0080]), refocusing balanced magnetic field gradient pulse sequences ([0172]).
a receiver situates to detect signal decays associated with a plurality of voxels of a specimen in response to the applied three-dimensional, refocusing balanced magnetic field gradient pulse sequences ([0197], the diffusivity’s decay is measured across voxels illumined in response to the 3-D gradient imaging);                                and
Although strongly implied, Chase does not explicitly teach 
“Applying gradient to a specimen at a plurality of b-values;


an MRI processor that estimates mean diffusivity distributions (MDDs) for each of the plurality of voxels based on the detected signal decays”.
Mirara, however, teaches 
an MRI processor that estimates mean diffusivity distributions (MDDs) for each of the plurality of voxels based on the detected signal decays ([0007]—[0008]).
Although strongly implied in the first two references, Chase in view of Mirara do not explicitly teach                 
“Applying gradient to a specimen at a plurality of b-values”

Tuvo, however, teaches 

Applying gradient to a specimen at a plurality of b-values ([0008] & 

[0067]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “mean diffusivity distributions” as taught by Mirara as well as the “b-values” of Tuvo in the apparatus of Chase.
The justification for this modification would be to facilitate diffusion-weighted imaging which can provide clues to tissues with abnormal  masses in them such as tumors where diffusion is different from healthy tissue. 
Claims 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over 

Chase et al. (US 2016/0061917 A1) in view of Mirara et al. (US 2015/0204809 A1) in view of Huvo (CN-102736046-A) in view of Luo et al. (US 2016/0139066 A1).                          
Regarding claim 34
Chase in view of Mirara in view of Tuvo teach the method of claim 33, 
Chase in view of Mirara in view of Tuvo do not explicitly teach 
“wherein the MDDs are estimated based on a Laplace transformation of the obtained signal decays”.
Luo, however, teaches 
wherein the MDDs are estimated based on a Laplace transformation of the obtained signal decays ([0032]—[0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “diffusion distributions” as taught by Luo in the method of Chase in view of Mirara in view of Tuvo.
The justification for this modification would be to speed up algorithm calculation time ([0033]—[0034]). 
Claims 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chase et al. (US 2016/0061917 A1) in view of Mirara et al. (US 2015/0204809 A1) in view of Huvo (CN-102736046-A) in view of Basser (WO 9504940 A1).      
                  
Regarding claim 37
Chase in view of Manara in view of Tuvo teach the method of claim 33, 
Chase applied to claim 37 further teaches 
wherein the three-dimensional ([0079]), refocusing balanced magnetic field gradient pulse sequences ([0038])
Chase in ivew of Manara in view of Tuvo do not explicitly teach
“include a balanced, trapezoidal pulse sequence associated with at least one axis that is temporally symmetric as inverted”.
Basser, however, teaches 
include a balanced, trapezoidal pulse sequence (page 10, ¶ 9—10) associated with at least one axis that is temporally symmetric as inverted (page 12, 1st paragraph under Estimation Of The Diffusion Tensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “balanced trapezoidal pulse sequence” as taught by Basser in the method of Chase in view of Manara in view of Tuvo.
The justification for this modification would be to image fiber orientation in the tissue that can help diagnose abnormal tissue growths such as tumors (SUMMARY OF THE INVENTION, Basser)


Claims 38, 39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (US 2016/0061917 A1) in view of Mirara et al. (US 2015/0204809 A1) in view of Tuvo (CN-102736046-A) in view of Basser (WO 9504940 A1) in view of Yamagata (US 5,853,365 A).               
Regarding claim 38
Chase in view of Manara in view of Tuvo teach the method of claim 33, 
Chase in view of Manara in view of Tuvo do not explicitly teach 
“wherein the three-dimensional, refocusing balanced magnetic field gradient pulse sequences includes a balanced, trapezoidal pulse sequence that includes a first trapezoidal pulse having a first pulse area and a second trapezoidal pulse having a second pulse area applied prior to a refocusing pulse, wherein a ratio of the first pulse area to the second pulse area is less than 1:3”.
Yamagata, however, teaches 
wherein the three-dimensional, refocusing balanced magnetic field gradient pulse sequences includes a balanced, trapezoidal pulse sequence that includes a first trapezoidal pulse (Field Of Invention, ¶ 1) having a first pulse area and a second trapezoidal pulse having a second pulse area  (column 10, lines 10—30)    applied prior to a refocusing pulse, wherein a ratio of the first pulse area to the second pulse area is less than 1:3 (column 10, lines 10—30 teaches a ratio of areas between the pulses). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple trapezoidal gradient pulses with specific area ratios” as taught by Yamagata in the method of  Chase in view of Manara in view of Tuvo.
The justification for this modification would be to shorten echo times and compensate for phase terms in high order moments of nuclear spins (Summary Of Invention, ¶ 1). 
Regarding claim 39
Chase in view of Manara in view of Tuvo teach the method of claim 33, 
Chase in view of Manara in view of Tuvo do not explicitly teach 
“wherein the three-dimensional, refocusing balanced magnetic field gradient pulse sequences include:
along a first axis and in temporal order, a balanced, trapezoidal pulse sequence that includes a first trapezoidal pulse having a first pulse area and a second trapezoidal pulse having a second pulse area applied prior to a refocusing pulse, wherein a ratio of the first pulse area to the second pulse area is about 1:1, and a third trapezoidal pulse having the same pulse area and an opposite polarity as 
the second trapezoidal pulse and a fourth a trapezoidal pulse having the same pulse area and an opposite polarity as the first trapezoidal pulse”.
Yamagata, however, teaches

wherein the three-dimensional, refocusing balanced magnetic field gradient pulse sequences (Field Of Invention, ¶ 1) include:
along a first axis and in temporal order, a balanced, trapezoidal pulse sequence that includes a first trapezoidal pulse (column 10, lines 10—30) having a 
first pulse area and a second trapezoidal pulse having a second pulse area applied prior to a refocusing pulse, 
wherein a ratio of the first pulse area to the second pulse area is about 1:1, and a third trapezoidal pulse having the same pulse area and an opposite polarity as 
the second trapezoidal pulse and a fourth a trapezoidal pulse having the same pulse area and an opposite polarity as the first trapezoidal pulse (column 10, lines 10—30 teaches a ratio of areas between the pulses). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple trapezoidal gradient pulses with specific area ratios” as taught by Yamagata in the method of  Chase in view of Manara in view of Tuvo.
The justification for this modification would be to shorten echo times and compensate for phase terms in high order moments of nuclear spins (Summary Of Invention, ¶ 1). 
Claims 40—42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (US 2016/0061917 A1) in view of Mirara et al. (US 

2015/0204809 A1) in view of Tuvo (CN-102736046-A) in view of Basser (WO 9504940 A1) in view of Counsell (GB 2270763 A).                          
Regarding claim 40
Chase in view of Manara in view of Tuvo teach the method of claim 33, 
Chase in view of Manara in view of Tuvo do not explicitly teach
“wherein the three-dimensional, refocusing balanced magnetic field gradient pulse sequences include:
along a second axis and in temporal order, a balanced, trapezoidal pulse sequence that includes a first trapezoidal pulse having a pulse area and a second trapezoidal pulse having the pulse area applied prior to a refocusing pulse, and a third trapezoidal pulse having the pulse area and the same polarity as the second trapezoidal pulse and a fourth a trapezoidal pulse having the first pulse area and a polarity opposite to that of the first trapezoidal pulse”.
Counsell, however, teaches 
wherein the three-dimensional, refocusing balanced magnetic field gradient pulse sequences (page 4, lines 10—20) include:
along a second axis and in temporal order, a balanced, trapezoidal pulse sequence that includes a first trapezoidal pulse having a pulse area and a second trapezoidal pulse having the pulse area applied prior to a refocusing pulse, and a third trapezoidal pulse having the pulse area and the same polarity as the second 

trapezoidal pulse and a fourth a trapezoidal pulse having the first pulse area and a polarity opposite to that of the first trapezoidal pulse (page 23, lines 5—25).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “refocusing pulses and 
balanced gradients” as taught by Counsell in the method of  Chase in view of Manara in view of Tuvo.
The justification for this modification would be to achieve rapid imaging with conventional NMR hardware (Description, ¶ 6). 
	Regarding claim 41

	Chase in view of Manara in view of Tuvo in view of Counsell teach the method of claim 40. 
	Counsell applied to claim 41 further teaches        
wherein each of the trapezoidal pulses associated with the second axis has a common pulse magnitude (page 10, lines 1—20, pulse has magnitude that would be appropriate to standard MRI technology).
Regarding claim 42

	Chase in view of Manara in view of Tuvo in view of Counsell teach the method of claim 40. 
Counsell applied to claim 42 further teaches 


wherein each of the trapezoidal pulses associated with the second axis has a common pulse duration (claim 1).
Claims 44  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chase et al. (US 2016/0061917 A1) in view of Mirara et al. (US 2015/0204809 A1) in view of Tuvo (CN-102736046-A) in view of Novikov et al. (US 2016/0343129 A1). 
Regarding claim 44
Chase in view of Mirara in view of Huvo teach the apparatus of claim 43, 
Although strongly implied, Chase in view of Mirara in view of Huvo do not explicitly teach 
“wherein the MRI processor is further configured to produce cumulative density functions based on the MDDs”.
Novikov, however, teaches 
wherein the MRI processor is further configured to produce cumulative density functions based on the MDDs ([0140]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “MDDs” as taught by Novikov in the apparatus of Chase in view of Mirara in view of Huvo.
The justification for this modification would be to achieve improvements in SNR during diffusion-weighted imaging ([0140], Novikov). 

	Regarding claim 46
	Topgaard in view of Chen in view of Tomotsugu teach the method of claim 28,
further comprising determining a cumulative distribution of at least one of a 2nd order mADC, a 4th order mADC, or a 6th order mADC (three sets of X data are combined and averaged, [0020] to produce an image associated with a trace of a 4th order diffusion tensor (Invention Contents, ¶1).
Allowable Subject Matter
Claims 29, 30, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 29
Nothing in the prior art of record teaches or discloses 
“further comprising applying estimating a specimen motion based on the mADC weighted signals applied along the three orthogonal axes at least one of the first, second, and third gradient magnitudes
further comprising applying estimating a specimen motion based on mADC weighted signals”. 

In conjunction with the rest of the claim. 
Regarding claim 30
Nothing in the prior art of record teaches or discloses 


“The method of claim 27, further comprising selecting a reference image based on mMADC signal averages at a selected gradient magnitude and a selected set of the diffusion sensitizing gradient fields, and displacing an image based on the selected set of the diffusion sensitizing gradient fields and a different gradient magnitude so as to compensate specimen motion”.

Regarding claim 31
The claim is allowable due to its dependency on claim 30. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 
Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852